Name: Commission Regulation (EC) No 2755/94 of 11 November 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the city of Moscow
 Type: Regulation
 Subject Matter: Europe;  political geography;  trade policy;  foodstuff;  animal product
 Date Published: nan

 No L 292/10 Official Journal of the European Communities 12. 11 . 94 COMMISSION REGULATION (EC) No 2755/94 of 11 November 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the city of Moscow THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1884/94 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas, following a request from the authorities of the city of Moscow, part of that meat should be put for sale for delivery to Moscow ; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), provides for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repacking (*), as amended by Regulation (EEC) No 251 /93 (6), provides for repackaging under certain conditions ; Whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased during the operation ; Whereas, in order to ensure a regular and uniform tender ­ ing procedure, measures should be taken in addition to those specified in Commission Regulation (EEC) No 2173/79 Q, as last amended by Regulation (EEC) No 1759/93 ; Whereas, while allowing a taking-over period of three months, provision should be made for the products to leave the Community within five months of the date of conclusion of the contract of sale ; Whereas, in order to ensure that the meat sold is exported to the destination laid down, a security as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84 should be required ; Whereas it should be specified that, taking account of the prices fixed in the present sale procedure, the meat sold should not be eligible, on its export, for the refunds fixed periodically in the beef and veal sector ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 3002/92 (8), as last amended by Regulation (EEC) No 1938/93 (9) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately 30 000 tonnes of boned beef held by the Irish intervention agency. 2. This meat must be delivered to the city of Moscow. 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (10) shall not apply to this sale. 4. The qualities and the minimum prices referred to in Article 3 (1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto . 5. Tenders or purchase applications shall be valid only if :  they relate to a total minimum quantity of 5 000 tonnes,  they relate to a lot comprising all the cuts referred to in Annex II, in the percentages stated therein, and quote a single price per tonne expressed in ecus of the lot made up in this fashion. 6. Immediately after submitting tenders or purchase applications, operators shall send a copy thereof by telex or fax to the Commission of the Euroopean Communities Division VI/D2, 130, rue de la Loi, B-1049 Brussels (telex : 220 37 AGREC B ; telefax (32-2) 296 60 27). 7. The Irish intervention agency shall only conclude contracts of sale after written authorization by the Commission, in particular in accordance with paragraphs 5 and 6. (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 197, 30 . 7. 1994, p. 27. (3) OJ No L 238 , 6. 9 . 1984, p. 13. (4) OJ No L 161 , 2. 7. 1993, p . 59 . 0 OJ No L 268 , 10 . 10 . 1985, p. 14. (8) OJ No L 301 , 17. 10 . 1992, p. 17 . (*) OJ No L 28, 5. 2. 1993, p. 47. 0 OJ No L 251 , 5. 10. 1979, p. 12. (9) OJ No L 176, 20 . 7. 1993, p . 12. H OJ No L 99, 10 . 4. 1981 , p . 38 . 12. 11 . 94 Official Journal of the European Communities No L 292/11 Removal order as referred to in Article 3 ( 1 ) (b) of Regula ­ tion (EEC) No 3002/92, export declarations and, where appropriate, T5 control copies shall bear the following : Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) n ° 2755/94]; Interventionsvarer uden restitution [Forordning (EF) nr. 2755/94] ; Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 2755/94]; Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2755/94]; Intervention products without refund [Regulation (EC) No 2755/94] ; Produits d intervention sans restitution [RÃ ¨glement (CE) n0 2755/94] ; 8 . Tenders shall be considered only if they reach the intervention agency concerned by 12 noon on 21 November 1994 at the latest. 9 . Details of the quantities of the products and the places where they are stored must be made available to interested parties at the address given in Annex III . 10 . By derogation from Article 8 (1 ) of Regulation (EEC) No 2173/79, a tender must be submitted to the intervention agency concerned in a sealed envelope carrying the reference to the Regulation concerned. The sealed envelope must not be opened by the intervention agency prior to the deadline for tenders mentioned in paragraph 8 . Article 2 1 . By derogation from Article 6 of Regulation (EEC) No 2539/84, the time limit for taking over the products as defined in that Article shall be three months . 2. The products sold under this Regulation must leave the Community customs territory within five months following the date of conclusion of the contract of sale. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 320 per 100 kilo ­ grams of boned beef. Prodotti d intervento senza restituzione [Regolamento (CE) n . 2755/94]; Produkten uit interventievoorraden zonder restitutie [Verordening (EG) nr. 2755/94] ; Produtos de intervenÃ §Ã £o sem restituiÃ §Ã £o [Regulamento (CE) n? 2755/94]. 2. with regard to the security provided for in Article 3 (2), compliance with paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (!). 3 . For the purpose of verifying that the destination referred to in Article 1 (2) has been complied with, a declaration of conformity in English covering quantity expressed in cuts and issued by a competent Moscow authority shall be forwarded to the Irish intervention agency. Article 4 1 . No export refund shall be granted on meat sold under this Regulation . Article 5 This Regulation shall enter into force on 21 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 205, 3. 8 . 1985, p. 5. No L 292/12 Official Journal of the European Communities 12. 11 . 94 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu/Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Ireland  Boned cuts from : Category C, classes U, R and 0 30 000 800 (') ') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo III . ') Minimumpris pr. ton produkt efter fordelingen i bilag III. ') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang III angegebenen Zusammensetzung. ') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± III. ') Minimum price per tonne of products made up according to the percentages referred to in Annex III. ') Prix minimal par tonne de produit selon la rÃ ©partition visÃ ©e Ã 1 annexe III. ') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell allegato III. ') Minimumprijs per ton produkt volgens de in bijlage III aangegeven verdeling. ') PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo III. 12. 11 . 94 Official Journal of the European Communities No L 292/ 13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DistribuciÃ ³n del lote contemplado en el segundo guiÃ ³n del apartado 5 del artÃ ­culo 1 Fordeling af det i artikel 1 , stk. 5 , andet led, omhandlede parti Zusammensetzung der in Artikel 1 Absatz S zweiten Gedankenstrich genannten Partie Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã ´Ã µÃ Ã Ã µÃ Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Repartition of the lot meant in the second subparagraph of Article 1 (5) Repartition du lot visÃ © Ã l'article 1er paragraphe 5 deuxiÃ ¨me tiret Composizione della partita di cui all'articolo 1 , paragrafo 5 , secondo trattino Verdeling van de in artikel 1 , lid 5, tweede streepje, bedoelde partij RepartiÃ §Ã £o do lote referido no n? 5 , segundo travessÃ £o, do artigo 1? Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Cortes UdskÃ ¦ringer TeilstÃ ¼cke Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Cuts DÃ ©coupes Tagli Deelstukken Cortes Porcentaje en peso VÃ ¦gtprocent Gewichtsanteile Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã Ã ²Ã ¬Ã Ã ¿Ã Ã  Weight percentage Pourcentage du poids Percentuale del peso % van het totaalgewicht Percentagem do peso IRELAND Rumps 13 % Cube rolls 7 % Outsides 3 % Forequarters 73 % Shins/shanks 4 % 100,0 % ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel. (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198